 


 HR 330 ENR: Distinguished Flying Cross National Memorial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 330 
 
AN ACT 
To designate a Distinguished Flying Cross National Memorial at the March Field Air Museum in Riverside, California. 
 
 
1.Short titleThis Act may be cited as the Distinguished Flying Cross National Memorial Act.  
2.Designation of Distinguished Flying Cross National Memorial in Riverside, California 
(a)FindingsCongress finds the following: 
(1)The most reliable statistics regarding the number of members of the Armed Forces who have been awarded the Distinguished Flying Cross indicate that 126,318 members of the Armed Forces received the medal during World War II, approximately 21,000 members received the medal during the Korean conflict, and 21,647 members received the medal during the Vietnam War. Since the end of the Vietnam War, more than 203 Armed Forces members have received the medal in times of conflict.  
(2)The National Personnel Records Center in St. Louis, Missouri, burned down in 1973, and thus many more recipients of the Distinguished Flying Cross may be undocumented. Currently, the Department of Defense continues to locate and identify members of the Armed Forces who have received the medal and are undocumented.  
(3)The United States currently lacks a national memorial dedicated to the bravery and sacrifice of those members of the Armed Forces who have distinguished themselves by heroic deeds performed in aerial flight.  
(4)An appropriate memorial to current and former members of the Armed Forces is under construction at March Field Air Museum in Riverside, California.  
(5)This memorial will honor all those members of the Armed Forces who have distinguished themselves in aerial flight, whether documentation of such members who earned the Distinguished Flying Cross exists or not.  
(b)DesignationThe memorial to members of the Armed Forces who have been awarded the Distinguished Flying Cross, located at March Field Air Museum in Riverside, California, is hereby designated as the Distinguished Flying Cross National Memorial.  
(c)Effect of designationThe national memorial designated by this section is not a unit of the National Park System, and the designation of the national memorial shall not be construed to require or permit Federal funds to be expended for any purpose related to the national memorial.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
